DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/22 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-3, 6-9, 13, 14, 16, and 18-21 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over EP-2248691 (EP’691) in view of US Patent 4958706 to Richardson et al.
Re: claims 1, 6, and 19.  EP’691 shows in figures 2A and 2B a vehicle damper comprising: a cylinder, as labeled, and a piston, as labeled, disposed within the cylinder; a working fluid within the cylinder, and a reservoir shown in the area of the lead arrow associated with 511 in fluid communication with the working fluid via elements 622 and 636, the reservoir operable to receive working fluid from the cylinder in a compression stroke, the reservoir further comprising: a floating piston, as labeled, disposed within the reservoir separating sections of the reservoir; and a volume of fluid, the fluid being affected as the reservoir receives the working fluid due to movement of a damper rod 620 into the cylinder; and a reservoir valve assembly 511, the reservoir valve assembly including: a single fluid path 636 between the reservoir valve assembly 511 and the cylinder, a remotely operable valve 100 described as remotely operable in paragraph [0058] having a first fluid path 114, 157, the remotely operable valve operable to permit and restrict flow of the working fluid between the cylinder and the reservoir particularly portion 154 of the reservoir, whereby in the closed position, the remotely operable valve closes off the first fluid path; a second fluid path, as labeled; the second fluid path including a second valve, as labeled, that is configured to control fluid flow between the reservoir, particularly portion 154 of the reservoir, and the cylinder, the second fluid path including a member or ball to block fluid flow from the reservoir (portion 154) to the cylinder and restrict fluid flow from the cylinder to the reservoir (portion 154), and a third fluid path as labeled; the third fluid path includes a third valve, as labeled, that is configured to restrict fluid flow from the reservoir (portion 154) to 

[AltContent: textbox (Second valve)][AltContent: arrow][AltContent: textbox (Second fluid path)][AltContent: arrow][AltContent: textbox (Third valve)][AltContent: textbox (Third fluid path)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    601
    485
    media_image1.png
    Greyscale






the cylinder and block fluid flow from the cylinder to the reservoir (portion 154), wherein the reservoir valve assembly 511 has a first position in which the first fluid path and the second fluid path of the reservoir valve assembly simultaneously permit the working fluid to flow from the single fluid path 636 to the reservoir (portion 154), and wherein the reservoir valve assembly has a second position in which the first fluid path and the third fluid path of the reservoir valve assembly simultaneously permit the working fluid to the flow from the reservoir (portion 154) to the single fluid path 636, the reservoir valve assembly of the vehicle damper enabling a user of the vehicle damper to control/change a rebound damping rate for the vehicle damper during use of the vehicle damper, and wherein the rebound dampening rate can be selected to be different than a user selected compression dampening rate of the vehicle damper due to the remotely controlled valve capabilities discussed in paragraph [0058], and wherein the first fluid path, the second fluid path, and the third fluid path each define an independent fluid path into the reservoir as shown in figure 2B, but is silent with regards to the volume of fluid being a volume of gas with the gas being compressible and is silent with regards to the blocking member being in the form of a shim.
Richardson et al. teach in figure 1 the use of the volume of fluid in the reservoir portion of a damper being in the form of a gas being compressible as taught in col. 9 lines 44-45.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the volume of fluid in the reservoir of EP’691 to have been a volume of gas, in view of the teachings of Richardson et al. to provide a compressible fluid to compensate for the hydraulic fluid displaced by the shaft during compression. 
Richardson et al. teach in figures 1 and 1B the use of a spring loaded fluid flow blocking member being in the form of shim 24E.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the spring loaded fluid flow blocking member of the EP’691 to have been in the form of a shim, in view of the teachings of Richardson et al. for ease of manufacturing or assembly by using a thinner, less bulky blocking member.  



See Next Page.

[AltContent: textbox (Bypass)][AltContent: textbox (Passageway)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Piston)][AltContent: textbox (Floating piston)][AltContent: arrow][AltContent: textbox (Cylinder )][AltContent: arrow]
    PNG
    media_image2.png
    678
    482
    media_image2.png
    Greyscale




Re: claim 2.  EP’691, as modified, teaches in figure 2A of EP’691 a passageway, as labeled, through the piston and limiting a flow rate of the working fluid through the piston in at least one direction. 
Re: claim 3.  EP’691, as modified, teaches in figure 2A a bypass, as labeled, whereby at least some of the working fluid moves from one side of the piston disposed within the cylinder to a second side thereof without utilizing the passageway through the piston disposed within the cylinder.
Re: claims 7, 9, 20, and 21.  EP’691, as modified, teaches in paragraph [0058], [0062], [0063] and in figure 1 of EP’691 the limitation wherein the remotely operable valve 511 is controlled from a location of an operator in a vehicle via element 50.
Re: claim 8.  EP’691, as modified, teaches in paragraph [0058], [0062], [0063] and in figure 1 of EP’691 the limitation wherein control of the remotely operable valve is by a manually operable switch having at least two positions.
Re: claims 13, 14, 16, and 18. EP’691, as modified, teaches in paragraph [0057] of EP’691 the limitation wherein the remotely operable valve is operated automatically based upon one of a terrain or vehicle operation variable or particularly the terrain and the wheel’s movement over the terrain.  With regards to claims 14, see load    transducer 5.   
Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP’691 in view of US Patent 4958706 to Richardson et al. as applied above, and further in view of US Patent 4333668 to Hendrickson et al.
EP’691, as modified, is silent with regards to the piston disposed within the cylinder being solid with no passageway therethrough.
Hendrickson et al. teach in figure 1 the use of a piston 108 in a damper that is solid with no passageway therethrough.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the piston of EP’691, as modified, to have been made solid with no passageway therethrough, as taught by Hendrickson et al., in order to provide a means of achieving certain damping characteristics depending on the particular application.
Claims 10 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP’691 in view of US Patent 4958706 to Richardson et al. as applied above, and further in view of US Patent 4121610 to Harms et al.
EP’691 describes in paragraph [0052] that the actuator of the remotely operable valve manually operable by switch 50 is a voice coil type linear actuator but also explains in paragraph [0053] that other types of actuator technologies to operate a pressure relief valve may be used. 
Harms et al. teach in figure 5 the use of a remotely operable valve being by an electrically operated solenoid 108 actuated by a manually operable switch 153.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the remotely operable valve of EP’691, as modified, to have been by an electrically operated solenoid actuated by a manually operable switch, in view of the teachings of Harms et al., in order to provide an alternate way of triggering actuation by easy control movements from the operator to open or close the valve to enable fluid flow control.  With regards to claim 22, also see the rejection of claim 1.

Claims 11 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP’691 in view of  US Patent 4958706 to Richardson et al. as applied above, and further in view of FR-2529002 (FR’002).
EP’691 describes in paragraph [0052] that the actuator of the remotely operable valve manually operable by switch 50 is a voice coil type linear actuator but also explains in paragraph [0053] that other types of actuator technologies to operate a pressure relief valve may be used.
FR’002 teach in the last three lines of the English abstract the use of control and particularly control of the actuation of a remotely operable valve being hydraulic or pneumatic.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the remotely operable valve of EP’691, as modified, to have had control of actuation be hydraulic or pneumatic, in view of the teachings of FR’002, in order to provide an alternate way of triggering actuation to open or close the valve to enable fluid flow control.

Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP’691 in view of US Patent 4958706 to Richardson et al. as applied above, and further in view of US Patent Application 2006/0219503 to Kim.
EP’691, as modified, is silent with regards to a steering transducer.
Kim teaches in paragraph [0032] the use of a transducer arranged to measure an angle associated with a steering wheel of a vehicle.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the damper of EP’691, as modified, to have included a steering transducer, as taught by Kim, in order to provide a means of actively controlling the damper.
Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP’691 in view of US Patent 4958706 to Richardson et al. as applied above, and further in view of US Patent Application 2002/0063469 to Nishio.
Nishio teaches a valve being operated automatically based upon vehicle performance data as discussed in paragraph [0008].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the valve operation of EP’691, as modified, to have been based upon vehicle performance data, in view of the teachings of Nishio, in order to provide a means of actively controlling the valve based on real time conditions to improve the "feel" of the vehicle ride.

Response to Arguments     
Applicant’s arguments with respect to claim(s) the previously presented 103 rejections have been considered but are moot because the new ground of rejections does not rely on the combination of references applied in the prior rejection of record.
   

Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mmb
June 3, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657